COURT OF APPEALS OF VIRGINIA


Present:   Judges Elder, Bray and Senior Judge Overton


STANISLAW W. ZAJACZKOWSKI
                                           MEMORANDUM OPINION *
v.   Record No. 0285-01-4                      PER CURIAM
                                              JULY 24, 2001
JOLANTA T. ZAJACZKOWSKA


              FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                      Jane Marum Roush, Judge

           (Stanislaw W. Zajaczkowski, pro se, on
           brief).

           No brief for appellee.

           (Thomas P. Sotelo, Guardian ad litem for
           infant child; Keegan & Sotelo, PLC, on
           brief).


     Stanislaw W. Zajaczkowski (father) appeals the decision of

the circuit court awarding custody of his minor son, Jan

Zajaczkowski, to Jolanta T. Zajaczkowska (mother).    On appeal,

father contends that the trial court erred in (1) failing to sign

the statement of facts, (2) failing to enter a finding of

inconvenient forum, (3) failing to contact and coordinate

jurisdiction with the Warsaw Family Court, (4) failing to consider

and grant motions filed via International Express Mail on December

24, 2000 and noticed for January 5, 2001, and (5) awarding the

full amount of fees and expenses claimed by the guardian ad litem.

     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
Upon reviewing the record and the briefs of the parties, we

conclude that this appeal is without merit as to the first issue

raised by father.    We also conclude that a transcript or statement

of facts is indispensable to a determination of the other four

issues, therefore, we dismiss the appeal as to those.

Accordingly, we summarily affirm the decision of the trial court

in part and dismiss in part.   See Rule 5A:27.

                        Procedural Background

     Father and mother separated in 1990 and have been involved in

a protracted custody dispute involving their son, Jan.    The court

initially awarded custody of Jan to mother, but in a September 25,

1992 order, the court transferred custody to father.    The parties

were divorced on September 7, 1993.     Father then relocated to

Warsaw, Poland with Jan.   In 1996, mother brought Jan back to the

United States.   In 1998, the trial court again awarded custody of

Jan to father.   Jan returned to Poland with his father in June

1999 but fled the country on November 6, 2000 and returned to

Virginia.   On December 1, 2000, the trial court found mother in

contempt and awarded temporary custody of Jan to the Department of

Family Services.    On December 6, 2000, the trial court heard

arguments on the guardian ad litem's emergency motion to compel

mother to produce Jan and mother's motion for temporary custody.

The trial court deferred its ruling until January 5, 2001 at which

time it also heard the guardian ad litem's motion for fees.      The

court awarded the guardian ad litem $14,786.57 in fees, denied

                                - 2 -
mother's motion for temporary custody, and referred all other

matters concerning the custody of Jan to the juvenile and domestic

relations district court.   Father filed several motions which the

trial court received on January 4, 2001 and declined to hear at

the January 5, 2001 hearing.    In a letter dated April 3, 2001, the

trial court declined to sign the statement of facts proffered by

father.

                                Analysis

                                  I.

     The trial judge stated in her letter opinion that it had been

four months since the trial, that she had heard hundreds of cases

in the interim, that a court reporter was present at the December

6, 2000 hearing, and that she had relied on the court reporter so

did not take extensive notes.    Consequently, the trial judge

concluded that she was unable to certify the statement of facts

provided by father.   The trial judge acted reasonably in refusing

to sign the proposed statement of facts where several months had

passed since the hearing and she relied upon the presence of the

court reporter.   White v. Morano, 249 Va. 27, 452 S.E.2d 856

(1995).

                            II. through V.

     No transcript or certified statement of facts was filed in

this case.   Father asserts that the trial court erred in failing

to enter a finding of inconvenient forum, failing to contact and

coordinate jurisdiction with the Warsaw Family Court, failing to

                                 - 3 -
consider and grant several motions filed via mail and, awarding

the full amount of fees and expenses claimed by the guardian ad

litem.

     Since a transcript or statement of facts is indispensable

to a determination of these issues, the appeal must be dismissed

in part.   See Anderson v. Commonwealth, 13 Va. App. 506, 508-09,

413 S.E.2d 75, 76-77 (1992); Turner v. Commonwealth, 2 Va. App.
96, 99-100, 341 S.E.2d 400, 402 (1986).

     Accordingly, we summarily affirm the decision of the trial

court in part and dismiss in part.     See Rule 5A:27.

                                                Affirmed in part and
                                                dismissed in part.




                               - 4 -